DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Fig. 3A, 3B and the sensor being disposed on the garment in the reply filed on 11/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that the claims that read on elected Fig. 3A and 3B and the sensor being disposed on the garment are claims 19-24. Claims 1-18 are directed to non-elected Figs 4A, 4B, 5A, 5B and 6 detailing a variable/gradient compression across the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion. Therefore, claims 1-18 and 25 are withdrawn from further considerations at this time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not mention or detail “a variable compression rating between each of the compression ratings is 600% or less when the biosensing garment is properly worn by an appropriately-sized wearer”. There is no mention of a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required to read on the limitation “a variable compression rating between each of the compression ratings is 600% or less when the biosensing garment is properly worn by an appropriately-sized wearer”, since the specification does not describe or support this limitation. The metes and bounds of the claim are unclear since we do not know what percentage is required to read on the claims, can the percentage be zero and therefore the compression not be variable at all? It is unclear what structure is required of the portions to read on the limitation as claimed.

Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what 

Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “appropriately-sized wearer” would be, what size wearer would this or would this not read on? Is this the size in general of a specific wearer or a specific shape and proportion of a specific wearer? Therefore, it is unclear what an appropriately-sized wearer would be.
 
Claim 22 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required of the garment structure and the compression ratings when the garment is not provided on a human body. The compression ratings as defined in the instant application in paragraph 0032 and 0043 are determined by a tool placed between the garment and a user’s body. Not only is it unclear what is required of the garment structure when not placed on a variable human body, but the compression of a single garment would vary from user to user based upon body 

Claim 23 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure and/or materials have a compression ratio of the compression ratings which are dependent upon the garment being worn by a variable human body (see paragraph 0043 of the instant specification). The garment structure is indefinite, since the user for which the garment is to be worn is variable as to size, shape, proportions, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheffler et al. (US 2012/0246795).


 	In regard to claim 20, Scheffler et al. teaches wherein the respective compression is substantially uniform across the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion (compression is uniform along shirt: paragraph 0066 and 0102).  

 	In regard to claim 21, Scheffler et al. teaches further comprising at least one shoulder portion configured to apply compression to at least a portion of at least one shoulder of the 

 	In regard to claim 24, Scheffler et al. teaches wherein each of the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion are tubular (see figures 3, 5 and 7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2016/0076175) in view of Scheffler et al. (US 2012/0246795).
In regard to claim 19, Rock et al. teaches a garment (garment: 10) comprising: a main chest portion configured to be placed in contact with a chest of a wearer (portion: 20b); an upper chest portion configured to be placed in contact with a region above the chest of the wearer (portion: 20a); an upper abdominal portion configured to be placed in contact with an upper abdomen of the wearer (portion: 20c); a lower abdominal portion configured to be placed in contact with a region below the upper abdomen of the wearer (20d), wherein each of the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion having a compression rating (20a-20d are uniform compression regions: paragraph 0019); and38 LEGAL02/39741970v1Attorney Docket No. H216079-US-I-DIV (547351)wherein a variation in compression rating between each of the compression ratings is 600% or less when the biosensing garment is properly worn by an appropriately-sized wearer (the compression ratings care capable of being 600% or less when worn by an appropriately-sized wearer: see paragraph 0023-0024 detailing the different compressions of each of the regions that are capable of creating a 600% of less variation between portions when worn by some appropriately-sized user).  
However, Rock et al. fails to teach the garment being a biosensing garment with a sensor assembly disposed on an interior surface of at least one of the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion and configured to be placed in contact with a portion of skin of the wearer.
Scheffler et al. teaches a biosensing garment, wherein the garment is a compression shirt (paragraph 0066), wherein a sensor assembly is disposed on an interior surface of at least one of the main chest portion, the upper chest portion and configured to be placed in contact with a portion of skin of the wearer (paragraph 0082; Figs 3, 5 and 7, identifier 400: sensor).


 	In regard to claim 20, the combined references teach wherein the respective compression is substantially uniform across the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion (Rock et al.: 20a, 20b, 20c and 20d are uniform compression regions: paragraph 0019).  

 	In regard to claim 21, the combined reference teach further comprising at least one shoulder portion configured to apply compression to at least a portion of at least one shoulder of the wearer (shirt 10 in figures 3E has shoulder portions made of uniform compression region 20a).  

 	In regard to claim 22, Rock et al. teaches the compression ratings along each of the portions as discussed in paragraph 0024. Further, Rock et al. teaches the compression ratings from the top of the garment to the bottom of the garment starting at the lower rating, increasing downward along the garment and then decreasing again to the lower rating at the bottom of the garment (see bottom of paragraph 0023). However, Rock et al. fails to teach the specific compression ratings of each portion as claimed. 
 	It is noted that the compression ratings of the instant application and Rock et al. are depend upon the garment in relation to a specific user’s body (Rock: paragraph 0035 bottom 

 	In regard to claim 23, Rock et al. teaches the compression ratings along each of the portions as discussed in paragraph 0024. Further, Rock et al. teaches the compression ratings from the top of the garment to the bottom of the garment starting at the lower rating, increasing downward along the garment and then decreasing again to the lower rating at the bottom of the garment (see bottom of paragraph 0023). However, Rock et al. fails to teach the specific compression rating ratio of each portion as claimed. 
 	It is noted that the compression ratings of the instant application and Rock et al. are depend upon the garment in relation to a specific user’s body (Rock: paragraph 0035 bottom and Applicant’s specification: paragraph 0032 and 0043). The disclosed compression ratings of Rock et al. are examples of compression ratings and therefore Rock et al. is not limited to those ratings. It would have been obvious before the effective filing date to one having ordinary skill in 

 	In regard to claim 24, the combined references teach wherein each of the main chest portion, the upper chest portion, the upper abdominal portion, and the lower abdominal portion are tubular (see garment 10 in figure 3E, sections are tubular).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Lambertz (US 9,532,612) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732